PER CURIAM.
The sole point for our consideration in this appeal is whether the trial court erred in denying appellants’ motions to quash service of process, to dismiss for insufficiency of service of process and to dismiss for lack of personal service.
Our review of the record on appeal and the briefs fails to show that the trial court erred in its ruling denying the motions to dismiss. See Castellanos v. Hialeah-Miami Springs First State Bank, 330 So.2d 100 (Fla. 3d DCA), cert. denied, 341 So.2d 1080 (Fla.1976); Allstate Insurance Co. v. Royal Guardian Insurance Co. of Canada, 314 So.2d 14 (Fla. 4th DCA 1975).
The record clearly demonstrates that the order appealed should be affirmed upon the grounds that the service was legally sufficient under both section 48.161, Florida Statutes (1981), see Cortez Development Co. v. New York Capital Group, Inc., 401 So.2d 1163 (Fla. 3d DCA 1981), and section 48.181, Florida Statutes (1981), see Horace v. American National Bank and Trust Co. of Fort Lauderdale, 251 So.2d 33 (Fla. 4th DCA 1971).
Affirmed.